



Exhibit 10.20


CDK GLOBAL, INC.
SECOND AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN
FOR
CORPORATE OFFICERS


The purpose of this Second Amended and Restated Change in Control Severance Plan
for Corporate Officers (the “Plan”) is to enable CDK Global, Inc., a Delaware
corporation (the “Company”), to offer a form of income protection to
“Participants” (as defined in Section 8.5 below) in the event their employment
with the Company terminates under certain circumstances due to a “Change in
Control” (as defined in Section 8.2 below). The Plan, which was established
effective as of September 30, 2014 and amended and restated effective as of
September 9, 2015 (the “Prior Plan”), is hereby amended and restated effective
as of August 9, 2016. The Plan, as amended and restated herein, supersedes in
its entirety the Prior Plan.
ARTICLE I: ELIGIBILITY AND BENEFITS
1.1Eligibility and Participation. Each employee who is a corporate officer of
the Company on the date of a Change in Control as a result of his election by
the Board of Directors of the Company (the “Board”) is eligible to participate
in the Plan (a “Participant”). Notwithstanding the foregoing, if an employee who
is not a corporate officer on the date of a Change in Control reasonably
demonstrates that, in contemplation of the Change in Control or at the request
of a party which subsequently causes a Change in Control, the Company removed
him from such office, such employee shall also be a Participant. Each
Participant will receive a participation letter confirming the Participant’s
participation in the Plan, in the form attached hereto as Exhibit A.
1.2Severance Benefits.
(a)If a Change in Control occurs prior to the date a Participant’s employment
with the Company terminates, then upon the termination of the Participant’s
employment by the Company without “Cause” (as defined in Section 8.1 below) or
by the Participant for “Good Reason” (as defined in Section 8.4 below), in
either case during the two-year period following the Change in Control
(individually, a “Qualifying Termination”), subject to Section 1.6 below, such
Participant shall be paid a lump sum payment equal to the sum of the following
amounts (collectively, the “Severance Benefits”):
(i)Severance Payments. A payment equal to 200% (or in the case of the Company’s
Chief Executive Officer, 250%) of the Participant’s “Current Total Annual
Compensation” (as defined in Section 8.3 below);
(ii)Pro Rata Bonus. A payment equal to a pro-rata portion of the Participant’s
target annual cash bonus opportunity for the fiscal year in which the
Participant’s Qualifying Termination occurs, determined by multiplying the
amount of such target annual cash bonus opportunity by a fraction, the numerator
of which is the number of days during the fiscal year of the Qualifying
Termination that the Participant is employed by the Company and the denominator
of which is 365; and
(iii)Medical Benefit Payment. A payment equal to the amount of the Company’s
portion of 12 months’ of medical insurance premiums with respect to the
Participant at the same rate that the Company paid immediately prior to the
Participant’s Qualifying Termination.





--------------------------------------------------------------------------------





(b)Any Participant entitled to a Severance Benefit (in accordance with Section
1.2(a) above) shall receive his Severance Benefit in the form of a lump-sum
payment on the 60th day following the date of his Qualifying Termination.
1.3Additional Benefits. A Participant entitled to receive a Severance Benefit
shall also receive the following additional benefits:
(a)The Company shall cause options to purchase Company stock (“Stock Options”)
held by a Participant that are not fully vested and exercisable on the date of
the Qualifying Termination to become fully vested and exercisable as of the date
of such Qualifying Termination.
(b)The Company shall cause unvested restricted shares of Company stock (the
“Restricted Shares”) and unvested restricted stock units (the “RSUs”) held by a
Participant on the date of the Qualifying Termination, that, in either case, are
subject to vesting based solely on the Participant’s continued service to the
Company, to become fully vested (and in the case of RSUs, settled) as of the
date of such Qualifying Termination.
(c)The number of shares of Company stock a Participant would have been entitled
to receive had the performance goals been achieved at the 100% target rate in
each of the then-ongoing performance-based restricted stock programs (“PBRS”)
and performance stock unit programs (“PSU”), and/or any successor programs to
the PBRS and PSU programs, which remain subject to the performance-based
conditions at the time of the Qualifying Termination, shall be granted by the
Company to such Participant on the date of the Qualifying Termination without
any further vesting conditions.
(d)The cash amount a Participant would have been entitled to receive had the
performance goals been achieved at the 100% target rate in each of the
then-ongoing performance-based restricted unit programs (“PBRU”), and/or any
successor programs to the PBRU programs, shall be paid by the Company to such
Participant on the date of the Qualifying Termination.
1.4Reduction of Payments. If a Participant’s receipt of any payment and/or
non-monetary benefit under this Plan (including, without limitation, the
accelerated vesting of Stock Options, Restricted Shares, and/or awards under the
PBRS, PBRU, and/or PSU programs, and any successor programs) (collectively, the
“Payments”) would, in the determination of a nationally recognized accounting
firm retained by the Company (the “Accounting Firm”), cause him to become
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall reduce his Payments in
the manner and in the amounts determined by the Accounting Firm to be necessary
to avoid the application of such excise tax (the “Reduced Amount”); provided,
that the foregoing shall not apply if the Accounting Firm determines that, if
such Payments were not so reduced, the net amount of Payments that the
Participant would receive after payment of such excise tax would be greater than
the Reduced Amount. Any determinations by the Accounting Firm pursuant to this
Section 1.4 shall be binding upon the Company and the Participant.
1.5Rights of Participants. Nothing contained herein shall be held or construed
to create any liability or obligation on the Company to retain any Participant
in its service or in a corporate officer position. All Participants shall remain
subject to discharge or discipline to the same extent as if the Plan did not
exist.
1.6Release of Claims. All payments and benefits hereunder shall be conditioned
upon the Participant executing and delivering to the Company within 45 days
following his Qualifying Termination, and not revoking during any applicable
revocation period, a general release of all claims





--------------------------------------------------------------------------------





against the Company and its subsidiaries, affiliates, and related persons in a
form provided by the Company which is substantially similar to the Company’s
then-current form of release. If a Participant fails to timely execute such
release or timely revokes his acceptance of such release, the Participant shall
not be entitled to any severance payments or benefits hereunder.
ARTICLE II: FUNDING
2.1.Funding. The Plan shall be funded out of the general assets of the Company
as and when benefits are payable under the Plan. All Participants shall be
solely general creditors of the Company.
ARTICLE III: RESTRICTIVE COVENANTS
3.1Restrictive Covenants. As additional consideration for the Severance Benefit
(and additional benefits) provided under this Plan, the Participant hereby
agrees to and/or reaffirms the restrictive covenants contained in the Company’s
Restrictive Covenant Agreement entered into between the Participant and the
Company prior to the date hereof or effective upon the Participant becoming
subject to the Plan.
ARTICLE IV: ADMINISTRATION OF THE PLAN
4.1Plan Administrator. The general administration of the Plan shall be placed
with the Compensation Committee of the Board or an administrative committee
appointed by the Board (the “Committee”).
4.2Reimbursement of Expenses of Committee. The Company shall pay or reimburse
the members of the Committee for all reasonable expenses incurred in connection
with their duties hereunder.
4.3Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. No member of the Committee may act with respect to a matter
which involves only that member. It is intended that the Committee shall enforce
the Plan in accordance with its terms and shall not have administrative
discretion to vary the terms of the Plan or a Participant’s rights under the
Plan.
4.4Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan, and the Company shall pay the fees and
expenses of such persons.
4.5Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan, and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.
4.6Compliance with Applicable Law. The Company shall be deemed the administrator
of the Plan for the purposes of any applicable law and shall be responsible for
the preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies. The Company shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.
4.7Reimbursement of Expenses. If any contest or dispute shall arise under this
Plan involving termination of a Participant’s employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall, immediately after the





--------------------------------------------------------------------------------





date a court issues a final order from which no appeal can be taken, or with
respect to which the time period to appeal has expired, reimburse such
Participant for all reasonable legal fees and expenses, if any, paid by the
Participant in connection with such contest or dispute (together with interest
in an amount equal to the JP Morgan Chase & Co. prime rate from time to time in
effect, such interest to begin to accrue on the dates Participant actually paid
such fees and expenses through the date of payment thereof); provided, however,
the Participant shall not be entitled to any reimbursement for his legal fees
and expenses if a court has made a final determination that the Participant’s
position was without merit.
ARTICLE V: AMENDMENT AND TERMINATION
5.1Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of this Plan by
action of the Board at any time; provided, that, during the two-year period
following a Change in Control, the Company shall no longer have the power to
amend or terminate the Plan in any manner adverse to Participants, except for
amendments to comply with changes in applicable law which do not reduce the
benefits and payments due hereunder in the event of a Qualifying Termination;
provided, further, that, in no event shall any amendment reducing the benefits
provided hereunder or any Plan termination be effective until at least six
months after the date of the applicable action by the Board, and in no event
shall become effective if a Change in Control occurs during such six month
period.
ARTICLE VI: SUCCESSORS
6.1Successors. The Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company, as
applicable, as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.
ARTICLE VII: MISCELLANEOUS
7.1No Duty to Mitigate/Set-off. No Participant entitled to receive a Severance
Benefit shall be required to seek other employment or to attempt in any way to
reduce any amounts payable to him pursuant to this Plan. The Severance Benefit
payable hereunder shall not be reduced by any compensation earned by the
Participant as a result of employment by another employer or otherwise. The
Company’s obligations to pay the Severance Benefits and to perform its
obligations hereunder shall not be affected by any circumstances including
without limitation, any set off, counterclaim, recoupment, defense or other
right which the Company may have against the Participant.
7.2Headings. The headings of the Plan are inserted for convenience of reference
only and shall have no effect upon the meaning of the provisions hereof.
7.3Use of Words. Whenever used in this instrument, a masculine pronoun shall be
deemed to include the masculine and feminine gender, and a singular word shall
be deemed to include the singular and plural, in all cases where the context so
requires.
7.4Controlling Law. The construction and administration of the Plan shall be
governed the laws of the State of New York (without reference to rules relating
to conflicts of law).





--------------------------------------------------------------------------------





7.5Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it reasonably believes
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to this Plan.
7.6Severability. Should any provision of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.
7.7Rights Under Other Plans, Policies, Practices and Agreements.
a.Other than as expressly provided herein, the Plan does not supersede any other
plans, policies, and/or practices of the Company.
b.The Plan supersedes any other change in control severance plans, policies
and/or practices of the Company as to the Participants.
7.8Insurance. The Company shall continue to cover the Participants, or cause the
Participants to be covered, under any director and officer insurance maintained
after a Change in Control for directors and officers of the Company or its
successor (whether by the Company or another entity) at no less of a level as
that maintained by the Company or its successor for its directors and officers.
Such coverage shall continue for any period during which the Participant may
have any liability for his actions or omissions. Following a Change in Control
and in addition to any rights under any other indemnification agreement, the
Company or its successor shall indemnify the Participant to the fullest extent
permitted by law against any claims, suits, judgments, expenses arising from,
out of, or in connection with the Participant’s services as an officer or
director of the Company, or as a fiduciary of any benefit plan of the Company.
7.9Code Section 409A.
a.The Company intends that the Plan and all benefits provided thereunder either
comply with, or be exempt from, Section 409A of the Code and the regulations and
guidance promulgated thereunder (“Section 409A”), and to the maximum extent
permitted, the Plan shall be interpreted in accordance with such intent. Nothing
contained herein shall constitute any representation or warranty by the Company
regarding compliance with Section 409A.
b.Notwithstanding any contrary provision in the Plan or otherwise, any payments
of “nonqualified deferred compensation” (within the meaning of Section 409A)
that are otherwise required to be made under the Plan to a “specified employee”
(as defined under Section 409A) as a result of his or her separation from
service (other than a payment that is not subject to Section 409A), to the
extent necessary to comply with Section 409A, shall be delayed for the first 6
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid on the day that immediately
follows the end of such 6 month period. Any remaining payments of nonqualified
deferred compensation shall be paid without delay and at the time or times such
payments are otherwise scheduled to be made.
c.To the extent necessary to comply with Section 409A, a termination of service
shall not be deemed to have occurred for purposes of any provision of the Plan
providing for the payment or provision of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of service unless such termination is also a “separation
from service”





--------------------------------------------------------------------------------





within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of the Plan or any Severance Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment,”
“termination of service” or like terms shall mean “separation from service.”
7.10Effectiveness of Plan. This Plan is effective as of September 9, 2015.
ARTICLE VIII: DEFINITIONS
8.1“Cause” shall mean: (A) gross negligence or willful misconduct by a
Participant which is materially injurious to the Company, monetarily or
otherwise; (B) misappropriation or fraud with regard to the Company or its
assets; (C) conviction of, or the pleading of guilty or nolo contendere to, a
felony involving the assets or business of the Company; or (D) willful and
continued failure to substantially perform his duties after written notice by
the Board. For purpose of the preceding sentence, no act or failure to act by a
Participant shall be considered “willful” unless done or omitted to be done by
such Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or based upon the advice of counsel for the Company, shall
be conclusively presumed to be done, or omitted to be done, by the Participant
in good faith and in the best interests of the Company.
8.2“Change in Control” shall mean the consummation of any of the following: (A)
any “Person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the Company, any subsidiary of
the Company, or any employee benefit plan sponsored or maintained by the Company
(including any trustee of any such plan acting in his capacity as trustee),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of securities of the Company representing 35% or more of the total combined
voting power of the Company’s then outstanding securities; (B) the merger,
consolidation or other business combination of the Company (a “Transaction”),
other than a Transaction immediately following which the stockholders of the
Company immediately prior to the Transaction continue to be the beneficial
owners of securities of the resulting entity representing more than 65% of the
voting power in the resulting entity, in substantially the same proportions as
their ownership of Company voting securities immediately prior to the
Transaction; (C) the sale of all or substantially all of the Company’s assets,
other than a sale immediately following which the stockholders of the Company
immediately prior to the sale are the beneficial owners of securities of the
purchasing entity representing more than 65% of the voting power in the
purchasing entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction; or (D) the first
day on which the majority of the members of the Board cease to be Continuing
Directors.
8.3“Continuing Directors” shall mean as of any date of determination, any member
of the Board who: (A) was a member of such Board as of August 9, 2016; or (B)
was nominated for election or elected to such Board with the approval of a
majority of the Continuing Directors who were members of such Board of Directors
at the time of such nomination or election.
8.4“Current Total Annual Compensation” shall be the sum of the following
amounts: (A) the greater of a Participant’s highest rate of annual salary during
the calendar year in which his employment terminates or such Participant’s
highest rate of annual salary during the calendar year immediately prior to the
year of such termination; and (B) the average of a Participant’s annual bonus
compensation (prior to any bonus deferral election) earned in respect of the two
most recent calendar years immediately preceding the calendar year in which the
Participant’s employment terminated.





--------------------------------------------------------------------------------





8.5“Good Reason” shall mean the occurrence of any of the following events after
a Change in Control without the Participant’s express written consent: (A)
material diminution in the Participant’s position, duties, responsibilities or
authority as of the date immediately prior to the Change in Control; or (B) a
reduction in a Participant’s base compensation or a failure to provide incentive
compensation opportunities at least as favorable in the aggregate as those
provided immediately prior to the Change in Control; or (C) failure to provide
employee benefits at least as favorable in the aggregate as those provided
immediately prior to the Change in Control; or (D) a failure of any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company to assume in writing the obligations hereunder. A
termination for Good Reason shall mean a termination by a Participant effected
by written notice given by the Participant to the Company within 30 days after
the occurrence of the Good Reason event, unless the Company shall, within 15
days after receiving such notice, take such action as is necessary to fully
remedy such Good Reason event in which case the Good Reason event shall be
deemed to have not occurred.
* * *





--------------------------------------------------------------------------------





Exhibit A
Form of Participation Letter
[Participant Name]
[Address]
Dear [____________________]:
This letter is to confirm that, effective as of the date hereof, you are a
covered “Participant” in the CDK Global, Inc. (the “Company”) Second Amended and
Restated Change in Control Severance Plan for Corporate Officers (the “Plan”).
Your continued participation and eligibility for benefits under the Plan shall
be determined in accordance with the terms and conditions of the Plan. In
consideration for the payments and benefits under the Plan, you hereby agree
and/or reaffirm that you are subject to the Company’s Restrictive Covenant
Agreement.
Nothing contained in the Plan or this letter shall be held or construed to
create any liability upon the Company to retain you in its service. The Company
reserves the right to amend, modify or terminate the Plan as permitted under the
terms of the Plan.
Please countersign this letter and return it to ____________________ by no later
than ____________________.
Sincerely,




    
[Name]
[Title]
Acknowledged and Agreed:
            
[Name of Participant]        Date







